 202DECISIONSOF NATIONALLABOR RELATIONS BOARDtaurants of of Renaissance, and that we shall refrain from picketing for any pur-pose between 8 a.m. and 12 p.m. and 2:30 to 5 p.m., when deliveries are nor-mally made.FOR THE FOLLOWING AFFILIATES OF HOTEL & RESTAURANTEMPLOYEES AND BARTENDERS INTERNATIONAL UNION,AFL-CIO,(1)LOCAL 89, CHEFS AND COOKS UNION OF N.Y.,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)(2)LOCAL 15, BARTENDERS UNION OF N. Y. C.,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)(3) LOCAL 1, DINING ROOM EMPLOYEES UNION,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No751-5500, if they have any questions concerning this notice or compliance with itsprovisions.I.Posner, Inc., Posner Distributing Corp.,and Posner Beauty andBarber Supply Corp.'andDistrict 65, Retail,Wholesale and De-partment Store Union,AFL-CIO.Case No. 29-CA-14 (formerly2-CA-7270).August 3, 1965SECOND SUPPLEMENTAL DECISION AND ORDEROn October 30, 1961, the National Labor Relations Board issued aDecision and Order in the above-entitled case, finding that theRespondent had discriminated against certain named employees inviolation of Section 8(a) (1) and (3) of the National Labor RelationsAct, as amended.2Thereafter, the Board's Order was enforced bythe United States Court of Appeals for the Second Circuit, and adecree was entered on July 3, 1962, against the Respondent.'Thedecree provided,inter alia,that Respondent make whole the employ-ees named therein for any loss of pay suffered by reason of Respond-ent's discrimination against them.On December 21, 1962, the Regional Director for the National LaborRelations Board for Region 2 issued a backpay specification and theRespondent filed an answer and amended answers thereto.Upon1Hereinafter referredto collectivelyas Posner or the Respondent.2 133 NLRB 1567.3A*L.R B. v I Posner,Inc, et al,304 F2d 773 (C A 2).154 NLRB No. 15. I.POSNER, INC.,POSNER DISTRIBUTING CORP.,ETC.203appropriate notice issued by the Regional Director, a hearing was heldbefore Trial Examiner James F. Foley for the purpose of determiningthe amounts of backpay due the claimants.On August 15, 1963, the Trial Examiner issued the attached Supple-mental Intermediate Report inwhich he found thatthe claimants wereentitled tospecific amountsof backpay.Thereafter, Respondent andGeneral Counsel filed exceptions to the Supplemental IntermediateReport, and supporting briefs.On February 17, 1964, the Board issued its Order reopening recordand remanding proceeding to Regional Director for further hearing,in order that the Trial Examiner might issue certainsubpoenas drucestecumapplied for by the Respondent and for such further proceedingsdealing with related matters as might become necessary.Said subpenas were issued and a hearing pursuant thereto was con-ducted by the above-named Trial Examiner on May 11, 12, 14, and 15,1964.A further hearing was held on February 10, 1965, on TrialExaminer Foley's own motion.On March 30,1965, the Trial Examiner issued his attached Supple-mental Decision and Recommended Order. Thereafter, Respondentand General Counsel filed exceptionsthereto, andbriefs in support ofsaid exceptions.Pursuant to the provisions of Section3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown,and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearings,and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Supplemental Intermediate Report,the Supplemental Decision and Recommended Order, the exceptions,and the briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as modified below.1.For the reasons fully set forth in the Supplemental IntermediateReport and Supplemental Decision and Recommended Order, we adoptthe TrialExaminer'srecommendations concerning the backpay duediscriminatees Ronald Bell, Robert Bell, Freddie Allen, and GeraldMussenden.2.The Trial Examiner recommended certain diminutions of back-pay in the case of discriminatee James Johnson.Thus,in his Supple-mental Intermediate Report, the Trial Examiner recommended areduction of Johnson's backpay in the amount earned by another indi-vidual on a job secured through the Union hiring hall, which job John-son presumably would have obtained had he been in attendance at thehiring hall on certain specified days early in April 1961. In his Supple- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental Decision and Order, the Trial Examiner recommended a fur-ther reduction in Johnson's backpay for the period he was out of work,concluding that Johnson should have gone to the hiring hall threetimes weekly, rather than once and hence that 2 days' pay a week (or40 percent) should be deducted from his net backpay for each week hewas out of work with the exception of the period covered by the above-mentioned diminutions.We do not agree.The record reveals that on February 23, 1960, almost immediatelyafter the inception of the backpay period, Johnson secured a jobthrough the aid of Union Organizer Doswell at the Pur-All PaintProducts Co., Inc., where he worked until November 24, 1960, when hewas laid off for lack of work.He was out of work for approximately9 months until September 5, 1961, when through the Union, he wasrecalled by Pur-All, where he remained through the end of the backpayperiod.During his period of unemployment, Johnson went to the New YorkState Unemployment Office each Thursday morning, and to the af ore-mentioned Union hiring hall once or twice each week. Three times hewas sent by the State to its employment office but was not dispatched to,or assigned, a job.He sought work at Roulette Records, SeaboroTrucking, and Ansonia Shoe Stores, and made inquiries about jobsthrough friends and a cousin.He visited, and on several occasionscalled, Pur-All to ask for work but was told that no work was availableand that they would notify him through the Union when he mightreturn to work.All the circumstances bearing upon the adequacy of Johnson's searchfor employment must be evaluated against the Board's longstandingrule in these cases that "while the general burden of proof is upon theGeneral Counsel to establish the damage which has resulted fromRespondent'sestablisheddiscriminatory discharge, i.e., the gross back-pay over the backpay period, the burden of proof is upon the Respond-ent as to diminution of damages, whether from the willful loss of earn-ings by the failure to either look for or keep a substantially equivalentjob or from the unavailability of a job at Respondent's plant for somereason unconnected with the discrimination." 4Upon careful exam-ination of this record, we do find that Respondent has shown thatJohnson acted unreasonably or that he willfully incurred loss of earn-ings during the backpay period in question. Accordingly, we find thatJohnson made the necessary effort in his search for work and that he is4Mastro Plastics Corporation,et al.,136 NLRB 1342, 1346.6We do not believe that such laxity appears from the fact that Johnson was not atthe hiring hall on any specific day or that he did not utilize the hiring hall more fre-quently.SeeBrown and Root, Inc., et al., doing business as joint venturers under thename of Ozark Dam Constructors,132 NLRB 486,501, 540-543;Bonnar-Vawter, Inc.,135 NLRB 1270, 1274. I.POSNER,INC., POSNER DISTRIBUTING CORP., ETC.205entitled to backpay on account of the discrimination against him in theamounts set forth in the General Counsel's specifications, as amended,to wit :GROSS BACKPAY1st quarter2d quarter3d quarter4th quarter1960$248.19$600 11$628 80$667 851961709 82713 75771.36373 27LESS INTERIM EARNINGS1st quarter2d quarter3d quarter4th quarter1960217.21734 19761 38I487.771961000 0020 30230 72421 28Accordingly, on the basis of the foregoing facts, the SupplementalIntermediate Report, the Supplemental Decision, and the entire recordin this case, the National Labor Relations Board hereby orders thatthe Respondent I. Posner, Inc., Posner Distributing Corp., and PosnerBeauty and Barber Supply Corp., their officers, agents, successors, andassigns, shall pay to the employees involved in this proceeding as netbackpay the following amount: 6Ronald Bell __________________________________ $1,766.80Robert Bell__________________________________356.78Freddie Allen________________________________807.49Gerald Mussenden____________________________45.55James Johnson_______________________________2,154.975,131.590We further direct that the addition of interest at the rate of 6 percent per annumshall accrue from the date of this Order on the respective amounts that have herein beendetermined to be payable to each discriminatee.Nassau and Suffolk Contractors'Asso-ciation, Inc.,151 NLRB 972;IsisPlumbing and Heating Co.,138 NLRB 716.SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn December 21, 1962, the Regional Director of the National Labor RelationsBoard's Region 2 issued a backpay specification in the above case alleging that I.Posner, Inc., Posner Distributing Corp., and Posner Beauty and Barber Supply Corp.,herein collectively called Respondent,owed backpay to five employees adjudged dis-criminatees under Section 8(a)(3) and (1) of the NationalLaborRelations Act,as amended(61 Stat. 136, 73 Stat.519), herein called the Act,by the Board on 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 30, 1961,1 and the United States Court of Appeals for the Second Circuit onJuly 3, 1962.2Respondent filed an answer on January 14, 1963, and amendedanswer on February 6, 1963, and a later dateA 9-day hearing on the backpay specification and last amended answer was heldbefore Trial Examiner James F. Foley during the period between February 20, 1963,and April 5, 1963.General Counsel and his Regional Director and Respondentwere represented by counsel.They and the Charging Party were afforded an oppor-tunity to be heard, make oral argument, and file briefs.General Counsel andRespondent, by counsel, offered oral testimony and documentary evidence, exam-ined and cross-examined witnesses, and made objections, motions, and oral argument.Counsel for General Counsel filed a brief after the close of the hearing.FINDINGSAND CONCLUSIONSI.PRELIMINARY FINDINGSThe five discriminatees for whom the General Counsel seeks backpay are RonaldBell, Robert Bell, Freddie Allen, Gerald Mussenden, and James Johnson.The Gen-eral Counsel seeks backpay for the period from February 23, 1960, to November 21,1961.Respondent offered them reinstatement on November 21, 1961.3 The Boardruled in its decision(supra,at 1567, footnote 1) that the defense of replacement tothe remedies of reinstatement and backpay was not available to Respondent at thecompliance stage since it had not asserted it during the unfair labor practice pro-ceeding.I read the decision of the Second Circuit(supra,at 774) as affirming thisruling.4The Board did not decide whether the strike engaged in by these discrim-inatees from September 1, 1959, to February 23, 1960, was an economic strike oran unfair labor practice strike.However, in view of the Board's ruling that theRespondent is estopped from asserting the defense of replacement it is not materialfor the purposes of this proceeding whether the strike was an economic strike or anunfair labor practice strike.Respondent is a manufacturer of cosmetics, a distributor of its own products andthose of other manufacturers, an installer of beauty and barber equipment, and asupplier of beauty and barber materialsItmanufactures cosmetics, those with apetrolatum base, such as hair greases and straighteners, and creams and liquids.OnNovember 11, 1962, a fire destroyed the building in which Respondent manufactured.Since that time it has had its products made by other companies under contractII.THE BACKPAY SPECIFICATIONA. The backpay formulaGeneral Counsel's specification alleges backpay due premised on a formula con-sisting of gross backpay by quarterly periods that the five discriminatees would haveearned from February 23, 1960, the date when they would have returned to work,1133 NLRB 1567.2N L R.B. v I. Posner, Inc., et al.,304 F. 2d 773 (C. A. 2).aThe Board found that these five employees were discriminated against in violation ofSection 8(a) (3) and (1) of the Act by the refusal of Respondent to reinstate them upontheir unconditional offer on February 19, 1960, to return to work on February 23, 1960These employees had participated in a strike from September 1, 1959, to the date theyoffered to return to work.The strike was in connection with the efforts of District 65,Retail,Wholesale, and Department Store Union, AFL-CIO, herein called the Union, toorganize Respondent's employees.See alsoI Posner, Inc, et at.,140 NLRB 1313.The Board found discrimination against four employees in addition to those namedin the backpay specificationThe four others were Vernon Butler, whose interim earn-ings exceeded his backpay claim, and employees Morales, Moore, and SimpsonRespond-ent's reinstatement offer of November 21, 1961, included Morales but not Moore andSimpson.The Second Circuit did not enforce the Board's Order insofar as it related toMorales, Moore, and Simpson because of the Board's finding in a separate proceeding (133NLRB 1555, 1562, 1564) that they engaged in misconduct during the strikeIt remandedthe case to the Board insofar as it affected these three employees to permit Respondentto assert the strike misconduct as a defense.The Board on the remand (140 NLRB1313), found the misconduct a defense to the charge of discrimination for refusal toreinstateMoore and Simpson. Respondent did not claim Morales' misconduct as adefense to reinstatement I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.207to November 20, 1961, the date on which Respondent offered to reinstate them, lessinterim earningsin the respective quarterly periods of which General Counsel hasknowledge adjusted by any expenses occurring in connection with the interim employ-ment responsible for the earnings.General Counsel's position is that he had met hisburden of proof upon proving the gross backpay due, and that it is the burden ofRespondent to show diminution of damages, whether from interim earnings, willfulloss of earningsby the failure to either look for or keep a substantially equivalentjob, or the unavailability of a job at Respondent's plant for some reason unconnectedwith the discrimination.The interim earnings admitted by General Counsel are forthe convenience of Respondent but not part of General Counsel's burden of proof.Respondent attacks the formula with the contention that in addition to a showingof gross backpay due it should provide for the General Counsel assuming the burdenof showing that the discriminatees were available for employment, that jobs wereavailable for them at Respondent's plant, their interim earnings, and earnings thatdiscriminatees would have received had they diligently sought employment and hadbeen available for employment, and ready and willing to perform the same. Respond-ent relieson the Administrative Procedure Act 6 to support its position.This issue between General Counsel and Respondent can be disposed of at thethreshold.It is clear from Board and Court decisions that the General Counsel hasmet his burden upon showing the gross backpay due. It is the Respondent's burdento furnish the evidence showing diminution of gross backpay whether by way ofinterim earnings, loss of earnings by willful idleness, unavailability of the discrimi-natees for interim employment, or unavailability of jobs in Respondent's plant forsome reason unconnected with the discrimination.?Moreover backpay may be com-puted on a quarterly basis.8B. The gross backpayGeneral Counsel's specification alleges that the appropriate measure of the grossbackpay of each discriminatee during the backpay period is the average of the earningsduring the backpay period of general factory employees whose rate of pay at thebeginningof the backpay period was the same as that of the discriminatee immediatelyprior to the strike, and who remained in Respondent's employment throughout thebackpay period, and where there were no such employees, an appropriate measure isthe average earnings of those general factory employees who were most nearly com-parable to the discriminatee with suitable adjustments.The grossearningsaveraged by quartely periods as gross backpay of Ronald Bell,a $65-a-week employee, are the average gross earnings for the period February 23,1960, to December 31, 1960, of employees Yberra and Kemp, who worked inRespondent's manufacturing department through 1960, and received $65 a week atthe beginning of the backpay period, and the gross earnings for 1961 up to Novem-ber 20 of Gordon and Willis, general factory employees who worked throughout thebackpay period and who received $60 a week at its beginning, adjusted upward (by afactor of 104 percent) to reflect the higher weekly rate Ronald Bell was receivingwhen discharged.Yberra and Kemp were employed by Respondent for only a partof 1961.The grossearningsfor the backpay period averaged by quarterly periods as com-parable gross backpay of Robert Bell, a $60-a-week employee, are the average grossearningsof employees Gordon and Willis for the complete backpay periodAs statedabove, they received $60 a week at the beginning of the backpay period and workedthroughout this period.The gross earnings for the backpay period by quarterlyperiods alleged as the gross backpay of Freddie Allen are the gross earnings ofemployee Miranda, the only general factory employee receiving $55 a week at thebeginningof the backpay period who worked throughout this period. The averagedearnings of Yberra, Kemp, Gordon, Willis. and Miranda include increases and over-time, sick leave, and vacation payments.The gross backpay showed by quarterly periods for discriminatees Johnson andMussenden is based on earnings of $50 a week employees averaging at least 13 weeks.They are employee T. Bell who worked only during the third and fourth quarters of1960, employees Garcia and Montijo who worked during the third and fourth quartersof 1960 and the four quarters of 1961, employee Sanchez who worked during thefourth quarter in 1960, and the four quarters in 1961, employees Martin and Cuellarwho worked during the four quarters of 1961, employees Pinero, Otero, and Gonzalez65 U.S.C. section 1006(c).4Mastro Plastics Corporation,etal,136 NLRB 1342, 1346-1347, 13.57-1358;N L.R Bv.Brown & Root, Inc, etc,311 F. 2d 447, 454 (C.A. 8), and cases cited thereinSN.L.R.B. v. Seven-Up Bottling Company of Miami Inc,344 U.S. 344, 350-351 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho worked during the third and fourth quarters of 1961, and employee Birch whoworked only during the fourth quarter of 1961. These are the employees who workedduring the backpay period at $50 a week, and who worked an average of at least 13weeks.Since Respondent had no $50-a-week employees during the first and secondquarters of 1960, the earnings of these employees for the first and second quarters of1961 were used.They were the applicable portion of the 1961 first quarter earningsof Garcia, Montijo, Sanchez, Martin, and Cuellar,9 and the full 1961 second quarterearnings of these employees.The average number of hours worked per employee per quarter was determined bycomputing the average number of hours worked in a week by the employees workingin the particular quarter and multiplying this figure by the number of weeks in thequarter.These quarterly hours were multiplied by the hourly rate paid these employ-ees inthe particular quarter adjusted to reflect an increase of $2.50 per week Johnsonand Mussenden would have received both on July 1, 1960, and January 1, 1961, inview of length of service.For the third quarter of 1960, Respondent paid employees Garcia, Montijo,Sanchez, and Martin, four senior $50-a-week employees, who worked in that quarter,total sick leave payments amounting to $89.01.General Counsel computed theaverage sick leave payment, which is $22.25, and added it to the gross earnings forthat quarter.Also included in the earnings of these comparables are payments forovertime worked in the third and fourth quarters of 1961.No vacation payments orincreases are included as they did not receive any.As stated above, Johnson's andMussenden's hourly rate premised on a $50 weekly wage for 40 hours was adjusted toreflect the increases General Counsel contends they would have received in view oflength of service.By use of the formula outlined above, General Counsel arrived at the gross back-pay figures alleged in the backpay specification as amended.They are as follows:1960Name1st quarter2d quarter3d quarter4th quarterRonald Bell------------------------------------$3331510 $8739710 $9275010 $85788Robert Bell------------------------------------30263784138410081125FreddieAllen---------------------------------27514785187730078000Gerald Mussenden____________________________24819648866767767388James Johnson_________________________________248196488667677673881961Ronald Bell----------------------------------1186111861901,015301,0165153424Robert Bell------------------------------------82875976259774251366FreddieAllen----------------------------------77700874887653547776Gerald Mussenden_____________________________305770004143339665________________________________James Johnson---------------------------------70982713757694312 39665C. The issues dealing with gross backpayRespondent does not attack either the method of computing gross backpay forRonald Bell, Robert Bell, and Freddie Allen or the method of computing it for John6 The backpayperioddid not begin until February 23.10 Ronald Bell's gross backpay figures for the second, third, and fourth quarters of1960 were amended to correct a mechanical error.They show an addition of $9.76 forthe second quarter, and a reduction of $9.76 for the third quarter and $9.51 for thefourth quarter."This figure was reduced by amendment during the hearing(infra)to $287.30 asRonald Bell was unavailable for employment during January and February 1961.12 General Counsel was permitted to amend these figures for Johnson for the second,third, and fourth quarters of 1960, and the third and fourth quarters of 1961, to $600.11,$628.80, $667 85, $771.36, and $373.27, to delete compensation for leave without payduring his interim employment over compensation for such leave for his comparables. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.209and Mussenden 13However, it contends that neither the discriminatees nor the com-parables were general factory employees, and the latter were selected as comparableson the basis of their earnings only instead of on the basis of the same or most equiva-lent duties, that the employees selected as comparables are not comparables as theirjobs during the strike and thereafter were in no way the same or equivalent to thejobs of the discrimmatees immediately prior to the strike, and that increases, overtimework, and vacations were within the discretion of Respondent, and earnings premisedon such factors should not have been included.Respondent admits that it compen-sated employees during reasonable periods of sick leaveD. Findings on gross backpay factors in issueInAugust 1962, Compliance Examiner Altman, a Regional Office employee,visited President Hamilton Posner of Respondent in his office at Respondent's plant.Altman stated to Posner that the purpose of his visit was to secure evidence to enablehim to make the backpay computations for employees whom the Board and theSecond Circuit had held were discriminated against by Respondent.He explained toPosner that he computed backpay by using the earnings of employees comparable tothe discriminatees in terms of skill or pay during the backpay period. Posner sug-gested to Altman employees as comparables to the discriminateesHe suggestedMiranda for Robert Bell, Gordon for Ronald Bell, Martin nad Melendez for Mussen-den and Johnson, and Presnow for Butler.14He also offered Yberra and Kemp ascomparables.The testimony does not show the discriminatee for whom the latter twowere suggested by Posner. Posner suggested other comparables but neither the testi-mony of Altman nor Posner disclose who they areAltman rejected Miranda as a comparable for Robert Bell as Miranda's weeklywage was $55 while Bell's was $60, and rejected Gordon as a comparable to RonaldBell as Gordon's weekly wage was $60 while Ronald Bell's was $65. The rejectionwas proper.Obviously, if the public rights under the Act are to be vindicated thediscriminatees have to be restored financially as near as possible to where they wouldhave been had they not received discriminatory treatment at the hands of Respond-ent 15The use of Mirando and Gordon as suggested by Respondent would have beenfor the benefit of Respondent, the wrongdoer, rather than in behalf of the public'srights under the Act.The General Counsel used Martin's earnings for computing gross backpay forMussenden and Johnson under the Board's adjusted average hours formula, longestablished by Board and Court precedent 16 to the extent that Martin worked duringthe backpay period. I credit Altman's testimony that in the adjusted average hoursformula the earnings of all of Respondent's factory employees earning $50 per weekduring the backpay period were included.The record does not show what weeklywage Melendez was earning during the backpay period.In the course of Altman's conversation with President Posner, he asked for andreceived Respondent's payroll records.From these records he selected the com-parables and their earnings as stated above.About 2 weeks later, Altman had anotherconversation with President Posner.He furnished him with the list of the employeeshe had selected and asked him to let him know if there was any reason why theyshould not be used as comparables. Posner did not respond to this request at thattime or at a later date except to comment that no one did all the work that Butler,a bookkeeper, did.As previously stated, no claim is made for Butler.He askedPosner at this time for the classifications of the employees he had selected, andPosner replied that they did not have any, as the employees in the manufacturingdepartment were general factory or all around employees.17"These methods have the approval of the Board and the courts.Mastro PlasticsCorporation, et al,136 NLRB 1342, 1355;Brown & Root, Inc., et at.,132 NLRB 486; enfd.311 P. 2d 447, 542-543 (C A. '8), and cases cited therein. SeePhelps Dodge Corp. V.N.L R B.,313 U.S. 177, 198-20014As previously stated, Butler's interim earnings exceeded his gross backpay.Nobackpay is claimed for him.15Phelps Dodge Corp v. N.L.R.B.,313 U.S.177; N.L R B v. Brown & Root, Inc.,311F 2d 447, 452.16N.L R B. v Brown & Root,at 453, and cases cited therein.171 have premised these findings on Altman's testimony.Any conflicts between it andPresident Posner's testimony have been resolved in favor of itI consider and findAltman to be a more credible witness than Posner.206-446-66-vol. 154-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 23, 1962, the Regional Office sent to Respondent by regular mail overthe signature of Sidney H. Levy, acting compliance officer, a letter and attachmentsgiving in detail the formula for the computation of the backpay as stated subse-quently in the backpay specification issued on December 21, 1962.No reply to thisletter was received by the Regional Office. President Posner denied he ever receivedthe letter, but admitted it may have been received by Respondent or the attorneythen representing it.A copy of the letter was sent to Murry Frank, Esq., attorneyfor Respondent at that time. I find that the letter was received by Respondent andis binding on it.Altman, in view of President Posner's statement to him that Respondent's factoryemployees were not classified, but were general factory employees, computed thegross backpay on the basis of earnings.However, he knew from the reporting formssubmitted to the Regional Office by the discriminatees what they considered theclassifications of their jobs to be.Ronald Bell reported his job prior to the strikeasmechanic's helper and machine operator.Robert Bell, Allen, Johnson, and Mus-senden reported their jobs as mixer, filling machine operator, general helper, andgeneral worker, respectively.Discriminatees Ronald and Robert Bell, Allen, and Johnson testified at the hearing,as did President Posner, regarding their duties 18Ronald Bell first mixed cosmeticswith a petrolatum base for about a year and a half, and for the last year of hisemployment he adjusted labeling, capping and filling machines to take the differentsize glass containers that were being filled, capped, or labeled.President Posnertestified that Respondent had one conveyor and cooling line prior to the strike andthe automatic and semiautomatic machines that had to be used with that line. Accord-ing to Posner, another line was added during the strike and one after the strike. Itis clear from the evidence that the machines Ronald Bell adjusted were, in part, theautomatic and semiautomatic machines operated in connection with this assemblyline.He assisted William Robertson, the mechanic who repaired and maintainedthe machines and other equipment in additions to making the adjustments.The first year and a half, Ronald Bell, as a compounder or mixer, dipped some ofthe petrolatum, a grease with the trade name or trademark of Vaseline, out of thedrum in which it was brought to the third floor from the basement by a stockboy,and mixed certain ingredients with the remainder in the drum to form a hair grease.He heated the petrolatum, a solid jelly substance while cold, in the drum to convertit to a liquid.He mixed the ingredients with the petrolatum under the supervisionof Grant the "floorlady." The ingredients were other greases, oils, and lanolin.Grantpoured in the coloring and the perfume. Bell had knowledge of the amount of eachingredient, except the latter twoBell pumped the mixture to an overhead container.It then flowed down through a tube controlled by a faucet to be drained off by handby other employees and placed in jars.When Ronald Bell was given the assignment of adjusting the filling, capping, andlabelingmachines to take the different size jars, his brother Robert Bell was giventhe compounding or mixing job he had performed for a year and a half. Robertwas doing this work at the beginning of the strike. Both Ronald Bell and RobertBell were high school graduatesAs witnesses, they were articulate and forthright.Their demeanor testimony and other testimony showed them to be intelligent per-sons and possessing the capacity to adjust themselves to changes in work methodsFrom an evaluation of their testimony and the testimony of President Posner dis-cussedinfra,I find that both Ronald Bell and Robert Bell were qualified to do anyjob that was available in Respondent's manufacturing department during the strikeand thereafter which Respondent entrusted to $65-a-week hourly wage employees.Yberra, who along with Kemp are the comparables for Ronald Bell for the 1960part of the backpay period, was a compounder.An elderly gentleman, who diedin July 1961, he manufactured two of Respondent's products entirely except forsupervision of Grant.He knew the quantity of all the ingredients that went intoproducts he manufactured.Kemp manufactured greases that were hair straighteners.He did nothing else.He, like the Bells, knew the quantity of most of the ingredients,and worked under the supervision of Grant, the chemist, and President Posner.Notestimony was offered as to the extent of the education of Yberra or Kemp.Gordon compounded petrolatum products during the backpay periodHe andWillis are the comparables for Robert Bell, and for Ronald Bell for the 1961 portionof the backpay period.He did the work that Robert Bell did and that Ronald Belldid when he was a compounder. Prior to being placed in this job, he was a general18 Respondent did not contest the backpay claim for Mussenden.The amount of theclaim is $45.55. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.211helper in one of the other departments.Willis, likeKemp, made a grease hairstraightener during the strike.Like Gordon, he was a general helper prior to thestrike.The recordis silent asto the extent of Gordon's or Willis' education.Allen compounded liquids prior to the strike. It was a three-man operation.Allenwas in charge and had two assistants.His comparable is Miranda.Miianda prior tothe backpay period was used in the making of creams.During the backpay periodand thereafter, he was also used in the manufacture of new cream products, and theliquids which Allen had made prior to the strike.He was Allen's replacement.Therecord is silent as to the extent of Allen's and Miranda's education.Johnson and Mussenden were $50-a-week factory helpers prior to the strike.Johnson filled jars with grease and capped them by hand.He took jars and bottlesoff the machines where they were capped and placed them in cartons.He alsostacked cartons of bottles or jars on skids, and did other manual labor.»Respondent does not contest the mechanics of the adjusted hourly wage formulaused in computing Johnson's gross backpay.However, it does contend that afterthe end of the strike on February 23, 1960, jobs that were the same or equivalent tothe job Johnson held prior to the beginning of the strike in September 1960 wereno longer available in Respondent's plant.Respondent claims that the jobs wereeliminated by the mechanization of certain of its manufacturing operations duringthe strike period, which ran from September 1, 1959, of February 23, 1960. Itmakes the same contention with respect to work for discriminatees Ronald andRobert Bell, and Allen.Respondent makes this defense on the testimony of President Posner.He testifiedthat prior to the strike the manufacturing part of his business was a pot and panaffair.In the case of cosmetics with a petrolatum base, drums of solid petrolatumwere brought to the manufacturing department on the third floor by manual laborfrom the basement where they were stored.The drums were heated, and when thepetrolatum became a liquid, a certain amount was dipped from the drum andcertain ingredients (other greases, oils, lanolin, perfume, and coloring) were added.Then the mixture was pumped overhead into an overhead batch or container, andallowed to flow into containers through a tube, controlled by a faucet, which ranfrom the overhead container.The jars were filled by hand.Posner testified that during the backpay period two 2,000 gallon tanks containingheating coils were installed in the basement for storage of the petrolatum. It waskept in a liquid form through heating by the coils. Pipes were run from the tanksup to the third floor into vats with heating facilities through which the petrolatumwas forced by an electric pump and electric cutoffs. Jacketed kettles for mixingliquids and creams were also installed, eliminating the pot-and-pan method formaking these products.He also testified that a conveyor line with automatic andsemiautomatic filling, capping, and labeling machines was installed during thestrike.One was in operation before the strike and another was installed after thestrike.According to Posner, a total of two employees could do the work requiredon each conveyor line with its fillers, tappers, and labelers in contrast to a muchlarger number who were required when the operations were performed by hand.He also stated that less employees were needed to mix the petrolatum and liquidand creams than formerly.Posner admitted that with an increased productive capacity, Respondent increasedconsiderably the number of products in the cosmetics line which it manufactured.He conceded that the reduction in the manual labor requirements for bringing drumsof petrolatum to the third floor from the basement, or of moving drums on thethird floor to be heated, and removing part of their contents, was offset at least tosome extent by the need for additional manual labor in connection with Respond-1e Johnson had very little schoolingBoth counsel for General Counsel and Respond-ent as well as President Posner of Respondent assumed he could not read or write.Johnson testified he could not write well or read well.Organizer Doswell of the Unionwho was close to Johnson during the 20-odd weeks the employees were on strike testifiedhe did not read or write well.As a witness,Johnson appeared to the examiner to be aperson who had some reading and writing ability.His testimony showed he had nodifficulty in understanding and responding to the letter from the Union which he receivedon September 1, 1961,informing him that a job was available to him at the plant ofPur-AllManufacturing Co, Inc.,herein called Pur-All, a former employer.GeneralCounsel makes much of the fact that Doswell accompanied him to the Pur-All plant inMarch 1960 when he was first employed there, and assisted him in making out someemployment formsHowever,difficulty in making out employment forms is not con-clusive evidence of inability to read and write.One adept at reading and writing couldwell encounter such a difficulty. I find from the evidence that Johnson had a limitedknowledge of reading,writing, and counting. 212DECISIONS OF NATIONALLABOR RELATIONS BOARDent's increased production.Additional cartons with containers had to be stackedin preparation for use, and a greater number of cartons of filled containers had tobe loaded on skids to be brought to the shipping room, and more compounders ormixers were required to make the new lines of cosmetic products. Posner also testi-fied that he was able to train employees working in the plant whether in manufactur-ing or elsewhere to perform the new work resulting from the mechanization ofmanufacturing operations.Posner testified that at the time of the strike Respondent had about 80 employees-15 to 17 to 20 were in the manufacturing department.At the time of the fire onNovember 11, 1962, Respondent had 150 employees-30 were in the manufacturingdepartment.According to Posner, the number of employees in the manufacturingdepartment remained the same during the backpay period.He stated that the manu-facturing of the additional products with the same number of employees was pos-siblebecause of the mechanization of many of the manufacturing operations.Posner also stated that the installation of tanks in the basement began in Septemberor October 1959, and were ready for operation about the latter part of January 1960.He said that the other installations took place during the backpay period andsubsequently.Posner could not recall the company or person from whom he purchased thetanks.He had no records because they were destroyed in the fire.He was of theopinion they were purchased at auction.General Counsel's witnesses Salgado andSantiago who worked in the manufacturing department during the strike, the back-pay period and subsequently until the fire on November 11, 1962, testified that thetanks were not installed in the basement until November 1960, and may have beenbrought in later.Witness Delgado testified that at the time the tanks were broughtinto the building there were 23 employees in the manufacturing department. Posnertestified he had no knowledge with respect to employees hired for the manufacturingdepartment during the backpay period.I reject Respondent's position that mechanization or automation eliminated workfor Ronald and Robert BellThe evidence of record discloses them to have hadmore education than any of the other factory employees, receiving $65 per week orless, and to have the capacity to learn new duties attendant on the mechanization.Ronald Bell had already worked with the new machinery installed by Respondent.For 1 year he worked with the conveyor and cooling line with its automatic filling,capping, and labeling machines that had been installed at least by September 1958.Certainly Allen who supervised two others while making liquids by the pot-and-panmethod could readily adapt himself to the use of the automatic machinery that madehis work easier to perform and increased his productive capacityThere is no evi-dence in the record of educational or other background to show that Miranda, whomade the liquids Allen had been making, was any more adaptable to the mechaniza-tion than Allen would have been.I also reject Respondent's position that no job was available for Johnson becauseof the mechanization. Jobs of moving cartons of containers for storage on the thirdfloor, to the assembly line for the filling, capping, and labeling of the containers,and of taking the cartons of filled containers from the conveyor and cooling line tobe packed on skids for movement to the shipping room, were available. The evidencedoes not support Respondent's contention that Johnson was unable to count thenumber of cartons that were placed on skids. I have found that Johnson had alimited capacity to count.Absent evidence, to the contrary, it is presumed he couldcount to 25, a condition precedent, according to Posner, to holding this type of job.General Counsel properly included increases, and overtime, sick leave, and vaca-tion payments in the gross backpay.They are part of employee's earnings 2° IcreditAltman's testimony that all factory employees receiving $65 a week or lessreceived an increase after a year of employment.And that 60 percent of theseemployees worked overtime in the third and fourth quarter of 1961.PresidentPosner testified that Respondent compensated its employees for all reasonable periodsof sick leave.Yberra, Kemp, Gordon, Willis, and Miranda and other employeesreceived 2-week vacations in 1960 and 1961.There is nothing in this record thatdiscloses that the Bells and Allen would not receive vacations in 1960 and 1961 hadthey been working for Respondent during those years.I find General Counsel's gross backpay figures, as amended, to be proper exceptto the extent I recommend they be modified.E. Interim earnings and other diminutions of gross backpayIn the specification, General Counsel admitted earnings earned by the discrim-inatees during the backpay period. It alleged the difference between gross backpay20Mastro Plastics Corporation,et at.,136 NLRB 1342, 1360. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.213and the interim earnings as the amount of backpay owed the discriminateesDuringthe hearing, General Counsel was given leave to amend the backpay specification toreduce the gross backpay and net backpay of Ronald Bell by $574 60, increase theinterim earnings of Freddie Allen by $36, and to reflect in the gross backpay andnet backpay of Johnson uncompensated leave he took during his interim employmentTestimony by Ronald Bell disclosed that he was unavailable to the labor marketin a 2-month period in the first quarter of 1961 when he was learning to be apresser.The testimony of Freddie Allen disclosed that $18 deducted for carfareexpense from his earnings in the fourth quarter of 1960 and the same amount fromhis earnings in the first quarter of 1961 should have been allocated to other quarterlyperiods.Testimony by Arnold Chaleff. office and general manager of Pur-All PaintProducts, Inc., herein called Pur-All, showed that Johnson had uncompensated leaveduring his employment with that company beyond that reflected in the earnings ofthe comparables.The evidence showed that this additional uncompensated leave was39 hours, 36.4 hours, and 4.6 hours in the second, third, and fourth quarters of 1960,respectively, and 17 hours in the fourth quarter of 1961.He had 1 4 less hours ofuncompensated leave than his comparables in the third quarter of 1961There wasno adjustment in the backpay of the second and third quarters of 1960 as his earningsexceeded his gross backpay for those quarters.His gross backpay and net backpaywere reduced $6 03 for the fourth period of 1960, and increased $1.93 for the thirdquarter of 1961.There was no change for the fourth quarter of 1961 as his earningsexceeded his gross backpay for that quarter.In his brief of May 31, 1963, General Counsel moved to further reduce the back-pay claim of Ronald Bell by $61. Bell earned this amount at miscellaneous jobs inMarch and April of 1961 as a presser. The motion of the General Counsel ishereby granted.The granting of it is to the benefit of Respondent and not to itsprejudice.1.The interim earnings of Ronald BellRonald Bell had interim earnings in every quarter except January and February1961, when he was learning to be a presser.As stated above, Geneial Counselamended the specification to exclude any gross backpay for him for these 2 monthsas he was unavailable to the labor market.As a consequence, no backpay is claimedfor these 2 months.And General Counsel has amended the specifications to add$61 to his interim earnings, and thereby reduce the backpay claim by that amount,to reflect earnings in this amount Bell made in March and April 1961, when he wasstarting out as a presser, following the learning period of the prior 2 months.Following the unconditional offer to Respondent to return to work on February 23,1960, Ronald Bell registered at the hiring hall of the Union.He was dispatchedby the hiring hall to a job at Atlantic Container Corporation, which he obtained onFebruary 26.He worked for 1i/2 days when he was laid off for lack of work. Atthe beginning of March, he was dispatched by the Union to a job at Miles ShoeStore where he worked 5 weeks.During this 5-week period, he failed to earnseniority status by his work performance.Following the layoff by Miles Shoe Store, Bell registered at the New York StateUnemployment Office.He went there on Mondays to receive a weekly compensa-tion checkThat office sent him to its placement or dispatching office once or twicea month.He went to the hiring hall of the Union 4 days a week.He applied forany job called out over the loud speaker system he thought he could fill.He waseither not qualified or other applicants had seniority.He also applied for work atthe Halsey Drug Company, a drug manufacturer.He did not find work until July 19,1960, when the Union hiring hall dispatched him to a job at Glass Laboratories.He obtained the job.Robert Bell worked at Glass Laboratories until November 24, 1960Shortlythereafter he was dispatched by the Union hiring hall to a general helper's job atSchrantz & Bieber.This job was a temporary one.21After 21/2 to 3 weeks, about the middle of December, Bell left Schrantz & Bieberto take a higher paying temporary job for 10 days at the U.S. Post Office.He was2 'When a dispatcher at the Union hiring hall dispatched Bell to this job he told himthat it was a temporary jobA salesman at Schrantz & Bieber also told him the jobwas temporaryThis is Bell's testimony. I credit itHis failure to report to theRegional Office his miscellaneous earnings of $61 in March and April 1961, when he wasstarting out as a presser does not affect appreciably his credibility disclosed by hisdemeanor and other testimony.He readily disclosed the earnings in his testimony.They were obtained from temporary small jobs in March and April 1961, in which hetried his newly acquired skill as a presser. I credit his testimony that it did not occurto him to report them. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDlaid off December 24, 1960.Ronald Bell, as stated above, was unavailable to thelabor market in January and February 1961, when he was learning to operate aclothes pressing machine. In March and April 1961, he secured through the NewYork State Unemployment Office the miscellaneous pressing jobs. In May 1961, heobtained a job as a presser at Sarr One Hour Cleaners where he worked the remainderof the backpay period ending on November 20, 1961.I do not accept Respondent's position that Ronald Bell should not have left employ-ment at Schrantz & Bieber to accept the higher paying temporary job with theU.S. Post Office.He had good reason to believe that the job with Schrantz & Bieberwas temporary like the job with the post office. I credit Ronald Bell's testimony thatwhile looking for work as a presser he also went to the Union hiring hall lookingfor work.I find that the interim earnings stated in the specification, as amended, for RonaldBell are proper, and recommend that they be adopted. I also find that he made areasonable effort to obtain work during the backpay period.2. Interim earnings of Robert BellRobert Bell had employment in each quarter of the backpay period.Over halfof his total claim of $356.78 is for the first quarter of the backpay period.After heunconditionally offered to return to work for Respondent on February 23, 1960, hebegan looking for employment.He registered with the New York State Unemploy-ment Service. Its dispatching office sent him to two companies.He did not obtainwork at either of these two places.The hiring hall of the Union dispatched him to Old Dutch Mustard Co. in thefirstor second week of March 196022He obtained a job there and worked forabout I week and was laid off.He thereupon registered at the hiring hall 23 andwas dispatched the same day to National Shoes.He obtained a job there loadingand unloading trucks, and as a warehouse clerk and a warehouse helper.Hisemployment continued throughout the remainder of the backpay period.I find that Robert Bell made a reasonable effort to obtain employment, and thatthe statement of his interim earnings included in the backpay specification, asamended, is proper. I recommend that they be adopted.3. Interim earnings of Freddie AllenAfter offering Respondent to return on February 23, 1960, Freddie Allen beganlooking for employment elsewhere.He registered at the State Unemployment Office.He received a check from that office weekly.He scanned the help wanted ads innewspapers.He informed the State Unemployment Office of these jobs. The StateUnemployment Office dispatched him to a job at the Harlem Hospital on or aboutApril 1, 1960.He began employment at the hospital on April 2, 1960. Prior toFebruary 23, 1960, Organizer Doswell of the Union told Allen that the hiring hallcould dispatch him to a job.However, he did not go to the hiring hall.Allen hadinterim earnings in every quarter of the backpay period except the first quarter of1960.His rate of pay at the hospital was slightly less than what he received whenworking for Respondent.He had three leaves of absence during the backpay periodfor which he was not compensated.One was on April 30, 1960, because of illnessin the family, one was on Independence Day, July 4, 1960, because of a death inthe family, and one was on July 30, 1960, because of personal illness.All otherleaves of absence during the backpay period were compensated.The evidenceshows that Allen would have received compensated leaves of absence on April 30,July 4, and July 30, 1960, if he had been working for Posner. It was not necessary,therefore, for General Counsel to adjust the gross backpay to delete an allowancefor these 3 days.Allen testified that while employed at the Harlem Hospital he would have lunchat its cafeteria 3 days out of every 7-day week at a savings of 50 cents a lunch over"The hiring hall of the Union dispatched Ronald Bell, Robert Bell, and Johnson tojobs following the unconditional offer the Union made to Respondent on their behalf toreturn to work on February 23, 1960.Morris L. Doswell, who was organizer for theUnion and handled the Union's strike activity from September 1959 to February 19, 1960,in testifying as a witness for the Respondent, stated that the Union felt obligated toassist the discriminatees in obtaining at least their first jobs after the strike ended23Bell did not register with the hiring hall until after this layoffI do not considerhis failure to register immediately as material as the Union was seeking to dispatch himand the other discriminatees to jobs as soon as possible.He was aware of this effortby the Union. I.POSNER, INC., POSNER DISTRIBUTING CORP.,ETC.215its cost when he was employed by Respondent.He also had dinner at the hospitalcafeteria 15 times out of a 30-day month at a savings of $1.10 a dinner over itscost when he was employed by Respondent. Counsel for Respondent contends thatthese savings are interim earnings and should be included therein. I find that thecafeteria at the hospital is operated for the benefit of the hospital and not employees.The cafeteria operation permits the hospital to have the employees available whenthey would be elsewhere if the cafeteria was not operated.The savings, therefore,between what he paid for lunches and dinners while employed by Respondent andby the hospital are not earnings. In any event, no consideration is given to thequality of the meals he ate when he was employed by Respondent and the qualityof those he ate at the cafeteria.24Ifind that the interim earnings stated in General Counsel's specification, asamended, are proper, and recommend that they be adopted. I further find thatAllen made a reasonable effort to find employment in the period between February 23and April 1, 1960, and at all other times during the backpay period when he wasnot working.While he did not report to the union hiring hall between February 23and April 1, 1960, he made other reasonable efforts to obtain employment In anyevent,Doswell would have communicated with him if the union hiring hall hadbeen able to locate a job for him.4. Interim earnings of James JohnsonAfter Johnson had offered through the Union to return to work at Respondent'splant on February 23, 1960, he went to work for Pur-All on March 1, 1960. TheUnion obtained this job for him.As stated,supra,Morris L. Doswell, organizer forthe Union who conducted the strike operation, against Respondent, testified that theUnion felt obligated to provide jobs for the employees who ceased work at Respond-ent's plant to assist the Union in its strike activity.2521 See Internal Revenue Code of 1954,26 U.S CA.sec. 119(1955) ;1 Fed Tax Regu-lations, sec 1. 119 (1963)ti The Union has collective-bargaining contracts with some 1,500 employers or shopsin the New York City metropolitan area It operates a hiring hall in connection withitsactivitiespursuant to its collective-bargaining contracts.The hall accommodatesapproximately 300 persons seeking employment.Jobs are called out over a public addresssystem from 9 a.m. to 12 noon daily. Special jobs are called out and assigned in theafternoonAn applicant is required to register or reregister every 2 weeksWhen thejob is called out he feels he can fill, he applies to a dispatcher for it.There are fourdispatchers under Director Pete Evanhoff,who heads the hiring hall operation.Thereare also a number of clerical employees who do the clerical work that the dispatchingoperations require.The hiring hall provisions in the collective-bargaining contracts pro-vide preferences for applicants having seniority because of prior employment with thecompany seeking employees, or seniority by reason of prior experience in the particularindustry the employer is in who is seeking employees.To have seniority,the applicantmust have 4 weeks of satisfactory work performanceThe union hiring hall, on requests made to it by companies having collective-bargainingcontracts with it, dispatches applicants to these employers from Monday to Friday eachweek.A job may be filled directly by the employer by rehiring a former employee withseniority.Or it may be filled by an applicant who is a friend of an employee of theapplying employer.The hiring hall records jobs filled in this manner as well as jobsfilled by dispatching applicants.If a person is registered with the hiring hall and has seniority as stated above, hewill be called by telephone or communicated with by letter or telegram,and informedthat a job is available.The job will not be called out over the public address systemuntil he is contactedHowever,preferences are given to the persons in the hiring ballwhen the jobs are called out.The particular employer has the right to accept or rejectthe applicant who is dispatched.Doswell testified for the Respondent regarding the union hiring hall and its dispach-Ing of applicants to jobsHe is an organizer for the Union and in charge of the admin-istration of a number of collective-bargaining contracts for the Union,He does nothave duties involving the operation of the hiring hall, and clearly disclosed by his testi-mony that he lacked the knowledge of these operations from which he could give testi-mony that could be considered as probative evidenceHe brought summaries of hiringhall records to the hearing and testified regarding them to the extent his limited knowl-edge permitted.He was a cooperative witness.These records were received in evidencePete Evanhoff,hiring hall director,and the four dispatchers were the persons whocould have furnished the type of testimony Respondent had to furnish in connection withits position that Johnson or any other of the discriminatees for which backpay is sought 216DECISIONSOF NATIONALLABOR RELATIONS BOARDJohnson's job at Pur-All has been filling cans with paint.His starting wages were$59 per week.He and employees Alamo, Lester, and Pugues were laid off onNovember 24, 1960, for lack of work.The Union sent him a letter which hereceived on Friday, September 1, 1961.The letter either dispatched him to Pur-Allor let him know a job was available to him there.He reported for work onSeptember 5, 1961, was rehired, and was working there at the time of the hearing.Johnson registered at the hiring hall on November 28, 1960, following his layoff onNovember 24, and went there about 8:30 a m. and left at 11.30 a m once a weekand sometimes twice a week.He testified he was told he had to go there only oncea week, but did not say who told him. Johnson's testimony does not indicate whetherhe reregistered every 2 weeks.Doswell, Respondent's witness, was not asked whetherhe reregistered.Nor do the records in evidence through Doswell disclose thisinformation.Johnson testified the first time he was on the witness stand that hevisited the hiring hall on Monday.He later testified that he made the visit onMonday, Wednesday, or Friday.Johnson went each Thursday to the New York State Unemployment office at 8a in. to receive his unemployment compensation checkHe left there about 9:30a.m.On thiee occasions, that office sent him to their dispatching office at whichapplicants for employment were assigned jobs.He was not dispatched or assignedto a job. In March 1961, he sought work at Roulette Records and at SeaboroTrucking, and in April 1961, at Ansonia Shoe Store on a lead from his uncle. John-son also testified that he inquired about jobs of his friends, including Asbury Thomasand his cousin "Artie." In March 1961, he visited the Pur-All plant and askedArnold Chaleff, the general manager, about returning to work, but the latter toldhim that a job was not available.He telephoned Pur-All about a month later,probably in April, and talked to Arnold Chaleff who told him that work was stillslow.He called again in June and talked to Chaleff's father, known to him as Pop.Pop told him that work was still slow but that he would let the union hiringhall know when he needed him.Johnson had less seniority in employment at Pur-All than Alamo who was laidoff with him on November 24, 1960 26 However, he had more seniority than Lesterand Pugues who weie also laid off with him. Alamo was rehired on December 24,1960.Sometime in March 1961, Pur-All asked the union hiring hall to send itsome new employees.This request was made to the hiring hall through the shopsteward at the Pur-All plant.The hiring hall dispatched applicants to Pur-All.Pugues was rehired on March 24, 1961, to work in the shipping department as wellas in the manufacturing department.He worked from March 24 to about January 1,1963.Discriminatee Johnson was not qualified for a job in the shipping depart-ment in view of his limited knowledge of reading and writing. Simpson, who worked2 weeks, was employed on March 31 to work in the shipping department. RooseveltGrosvenor was also hired on March 31, 1961, to work in the shipping department.Richard Johnson and Pedro Rosado were hired en April 4 and April 6, respectively,to work in the manufacturing department.Richard Johnson worked about 9 weeksand Rosado about 81/2 or 9 weeks. Pur-All hired two truckdrivers, one in April andone in May, and a worker for the shipping department on August 11. Two otheremployees were hired on August 18 and August 26, respectively.Arnold Chaleffwho testified regarding the employment of these workers by Pur-All, had no recordof the type of work for which they were hired or worked. In any event, the firstemployee worked 2 weeks, and the second one worked 1 day. The next employeeto be taken on was discriminatee Johnson.He was rehired on September 5.Hereported to Pur-All on that date aftei receiving the letter on September 1 fromthe Union.Johnson testified that he never heard jobs for Pur-All called over the public addresssystem while he was present at the hiring hall.He also testified that he never hearda number of jobs called out for the cosmetic manufacturing firms of Miradel (Theon),Nestle Le Mur, Paris Cosmetics, and Helen Neuschaefer, which Doswell testifieddid not make a reasonable effort to obtain employment by reason of failure to utilize thefacilities of thehiring hall.The hearingwas adjourned from February27, 1963, toMarch 13,1963,to afford Respondent an opportunity to obtain probative evidence dealingwith the availability of jobs tothe five discrnninateesthiough theunion hiring hall.Thenthe hearing was further adjourned until March 27, 1963, to permitMr. McCreeryof counselfor General Counsel,to respond to a call to 2 weeks' active military service.During thisperiod,Respondent did not make any timely requests to the Regional Office, counsel forthe General Counsel or me for assistance in obtainingprobativeevidence regarding theunion hiring hall26The findings relating to employment at Pur-All are based on the testimony of ArnoldChaleff, Pur-All's general manager.He was a witness for the Respondent. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.217were on the records of the hiring hall as jobs for which dispatch slips were issuedduring the year 1961.Doswell also testified that dispatch slips for an equal numberof jobs for these companies were issued during the year 1960.He also stated thatthe Union had contracts with four additional cosmetics manufacturers.Doswell further testified that in his opinion there were only three jobs of all thejobs listed that Johnson could fill in view of his limited capacity to read and write.Those were two porters' jobs at Miradel (Theon) at $48 per month to which appli-cants were dispatched on May 17, 1961. and October 11, 1961, and a porter's jobatNestle Le Mur at $48 per month, to which an applicant was dispatched onSeptember 7, 1961.Moreover, he did not know whether Johnson would have beenhired had he applied for the jobs. Johnson was working for Pur-All from Septem-ber 5, 1961, so would have been unavailable in any event for the Nestle Le Mur jobof September 7, 1961, and the Miradel (Theon) job of October 11, 1961. Doswellalso testified that an applicant may wait days, weeks, or months before obtainingemployment through the hiring hall of the Union. In some instances they have notbeen assigned at all.From an analysis of the above-evidentiary findings, it appears to me that John-son could have made a greater effort to find employment during the period fromNovember 28, 1960, to September 1, 1961, when he was on layoff from Pur-Allthan the effort he made, by going to the union hiring hall more frequently than hedid.I credit his earlier testimony that he was at the hiring hall 1 day a week andsometimes twice. If he had been in attendance at the hiring hall on April 3 or 4,1961, or April 5 or 6, 1961, he would have been dispatched to a job in the manu-facturing department at Pur-All and rehired because he had seniority over RichardJohnson and Pedro Rosado who were dispatched to those jobs. I do not find fromthe testimony of Doswell or the documents received in evidence through him anyof the jobs in the cosmetics industry to which Doswell testified applicants were dis-patched by the union hiring hall during the backpay period.Doswell, Respond-ent'switness, testified that he would have the qualifications for only the threereferred to above.As stated above there is no evidence that he would have beengiven any one of these three jobs even if he were dispatched to them.I recommend that Johnson be charged with the earnings of Richard Johnson whowas hired on April 4, 1961, by Pur-All and worked 9 weeks. Richard Johnson'sfirst week was only 4 days.He received $1.45 per hour and $2.21 per week costof living.So he received $48.16 for the first week and $60.21 for each of the other8 weeks, or a total of $529.84. In accordance with this recommendation, the grossbackpay alleged in the specification for discriminatee Johnson for the second quarterof 1961 ($713.75) should be reduced by $529.84 to become $183.91, to deductwhat he would have earned had he been at the union hiring hall in April when thejobs at Pur-All that were given to Johnson and Rosado were dispatched. I makethis recommendation to give effect to the objective of the remedy, namely, to vindi-cate the public rights under the Act, but at the same time to promote productionand employment.27Counsel for Respondent argues that the union hiring hall is the agent for thediscriminatees, and, therefore, any failure on its part to assign the discriminatees toavailable jobs during times of unemployment in the backpay period, when under itsrules they were eligible for such jobs, is chargeable to the discriminatees under theprinciple of respondeat superior.While the Union was the agent of the discriminatees on February 19, 1960, whenitnotifiedRespondent that they offered to unconditionally return to work onFebruary 23, 1960, this agency relationship did not grow into one whereunder theunion hiring hall became the agent for the discriminatees with respect to Respond-ent for all purposes.Moreover, there is no probative evidence that the union hallfailed to assign any of the discriminatees to available jobs when they were eligibleunder the hiring hall rules.The union hiring hall in terms of dispatching applicants to employers in accord-ance with applicable provisions of a collective-bargaining contract enjoys the statusof an employment agency which brings together employers and employees.Withrespect to referrals and requests therefor, the employer and the Union may be liableto each other for breach of performance. It may even be argued that the employermay have a right of action against a referred applicant as a third party beneficiaryunder the agreement between the hiring hall and the applicant who seeks employ-ment through it, and that the applicant may have a right of action against the2' "SeeN L.R B. v Deena Artware,Inc,361 U S.398, 411-412(concurring opinion) ;Waterman Steamship Corporationv.N.L R.B.,119 F 2d 760,762, 763(C A.5) ; PhelpsDodge Corp.v.N.L R B,313 U.S 177, 197-200;Mastro Plastics Corporation,et at.,136NLRB 1342, 1347. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer as a beneficiary of the latter's contract with the hiring hall.However, thehiring hall provisions of a collective-bargaining contract do not extend to anemployer not a party to the contract to give him rights against former employeeshe discriminated against because of failures by the parties to the contract to whomhe is a total stranger.5.Summary of interim earningsThe interim backpay earnings which I find proper are as follows:1960Name1st quarter2d quarter3d quarter4th quarterRonald Bell$26681$13064$63352$899.42Robert Bell118401,01940997481,023 52Freddie Allen---------------------------------0006236376262656 65G erald Mussenden-----------------------------202647086380540834 20JamesJohnson---------------------------------217217341970138487 771961Ronald Bell------------------------------------45006729097550496 80Robert Bell ------------------------------------789121,1738487600482 16Freddie Allen----------------------------------789726788485484436 73Gerald Mussenden--------------------3649100045180521 70James Johnson---------------------------------000203023072421 28CONCLUSIONS AND RECOMMENDATIONUponall of the foregoing findings, I find and conclude that discriminatees RonaldBell, Robert Bell, Freddie Allen, James Johnson,and Gerald Mussenden are entitledto backpaypayments in the amounts listed below:Ronald Bell___________________________________________ $1,766.80Robert Bell___________________________________________356.78Freddie Allen_________________________________________807.49James Johnson________________________________________1,625.13Gerald Mussenden-------------------------------------45. 554, 601.75I recommend that the Board adopt the foregoing findings and conclusions, andorder Respondent to pay to the discriminatees the amounts recommended.SUPPLEMENTAL TRIAL EXAMINER'S DECISIONAND RECOMMENDED ORDERSTATEMENT OF THE CASEOn February 17, 1964, the Board reopened and remanded this backpay proceed-ing for the issuance by the Trial Examiner ofsubpoenas duces tecumrequiring theproduction of evidence by Revlon Corporation, Miradel Theon Company, NestleLe Mur, Paris Cosmetics, Inc., and Helen Neuschaefer, showing the employees theyhired through the Union's hiring hall during the backpay period, and their weeklywage rates, and for further hearing limited to the taking of this evidence, and otherevidence that became material and relevant by its inclusion in the record.Subpoenas duces tecumwere issued to officials of the above-named companies,and they appeared and testified at a hearing in New York City on May 11, 12, 14,and 15, 1964.1Also taken was evidence dealing with the operation of the unionhiring hall during the backpay period in connection with the dispatching of workersof Nestle Le Mur, Helen Neuschaefer, Paris Cosmetics, and the Theon Companywhich was absorbed by the Miradel Company. It consisted of documentary evi-1 These witnesses were William Gregory, office manager and personnel manager, ofNestle LeMur ; Albert A. Plaster, consultant to The Miradel Company, and president ofthe Theon Company before its assets were acquired by Miradel ; John R Englert, comptrol-Ier of Helen Neushaefer; M Roy Spitalney, vice president of Paris-Cosmetics, Inc , andWilliam E. Brothers, personnel director of Revlon, Inc. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.219dente, and the oral testimony of Peter Evanoff, the director of the hiring hall duringthat period.On February 10, 1965, further hearing was held in New York City inregard to the capacity of discriminatee Johnson to read and write,and distinguishshades and colors, and discriminatee Ronald Bell's efforts during the part of thebackpay period from April 7, 1960, to April 19, 1960, to obtain employment throughthe Union's hiring hall.FINDINGS AND CONCLUSIONS1.Nestle Le MurIt is undisputed that Nestle Le Mur hired male general factory workers throughthe hiring hall during the period March 29, 1960, through December 31, 1960, andduring the period January 1, 1961, to November 21, 1961. During the 1960 period,77 were hired and 142 were hired during 1961. The Company has had collective-bargaining contracts with the Union since March 29, 1960.None of the employeeshired had any "seniority" status.``Of the 77 jobs and of the 142 jobs 74 and 137jobs, respectively, paid $48 or $48.50 per week.Four jobs (beginning March 29and July 25, 1960, and July 12 and July 20, 1961) paid $52 per week; one (begin-ning April 26, 1961) paid $58 per week; two (beginning May 15 and June 5, 1961)2Under the hiring hall rules, there are plant seniority,Industry seniority, and overallseniority.Plant seniority is acquired by 4 weeks of satisfactory employment with anemployer serviced by the hiring hallIndustry seniority is acquired by service exceeding3 years since January 1934, in an industry serviced by the hiring hall.Time less than2 years spent in an industry immediately prior to the date of registration is deductedfrom length of service.Wartime service in the Armed Forces is credited in the industryinwhich the worker was employed 1 year or more immediately prior to entrance intothe service.Overall seniority is the cumulation of the years of seniority in each of theindustries serviced by the hiring ball.Names of workers with seniority are listed on aboard maintained for each specific industry serviced, and on a board kept for overallseniority.Any worker of "good character and competence"is eligible to register at thehiring hall,regardless of membership or nonmembership in the UnionHe is registeredon the industry board of each of the industries serviced by the hiring hall in which hehas seniority, in accordance with his length of service in the respective industry.He isregistered on the "Central Seniority Board" in accordance with his overall length ofservice in all industries serviced by the hiring hall.Where he does not have any seniority,he is registered on a board identified as the Extra Board in the order in which he registers.Workers laid off or unemployed must register between 8.30 a in. and 1 p in., Mondaythrough Friday of each weekWorkers with seniority still seeking employment after2 weeks following registration must check in after each 2 weeks to show they are stillseeking employment, and to keep their names on the seniority listsWorkers who putin 5 days or less on a job maintain their original registration dates.Every worker dis-patched to a job by the hiring hall or recalled to a job by an employer must secure adispatch slip before reporting for work to guarantee observance of shop seniority andhiring hall rules.Workers may not solicit or accept jobs in any firm under a contractwith the Union to which they have not been duly dispatched. This is to insure fair andequitable dispatching of jobs according to seniority in the industry.Each registrant with industry or overall seniority, or both, is given a pamphlet en-titled "Employinent Office Guide " It has thereon the hiring hall's address of 13 AstorPlace, New York 3, New York, and contains the rules of the hiring hall, the name of theregistrant, his address, his book number if he is a member of the Union, and the dateof his registration,as well as a record of his seniority in the industry and his overallseniority.A space is provided for the recording of his "Check-in Record" in compliancewith the rulesThe rules are silent, and so is the record, as to what, if anything, isgiven to a worker without industry or overall seniority who is registered on the ExtraBoardJobs are called out over a public address system, three times at 2 hour intervalsfrom 9 a in until1p in. (Footnote 25 p 13, of Supplemential Intermediate Reportissued August 15, 1963, is corrected accordingly )Workers must apply for the job atthe time of dispatching in order to be eligible for it.The exception is where a workerhas plant seniority.He is notified before the job is called out or postedWhen a jobis called out, it is posted on a bulletin board in the hall outside the hiring hallTheboard can be seen by the registrants in the hiring hallA job is first dispatched to the worker with the greatest length of service of 5 yearsor more in the specific industry , second, to the worker with the greatest length of serviceof 5 years or more on the Central Seniority Board ; third, to the worker with thegreatest length of service of 3 to 5 years in the specific industry ; fourth to the workerwith the greatest length of service of 5 years or less on the Central Seniority Board;and finally, to the worker registered longest on the Extra Board. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid $62 per week, and one (beginning March 29, 1960) paid $64 per week. Ofthe 77 jobs 19 were packers' jobs.The remainder consisted of 52 floor boy, 2factory worker, and 3 porter jobs.The classifications of the $64 per week job isnot disclosed by the record.Of the 142 jobs 26 were packers' jobs. The remainderwere 41 floorboy and 75 factory worker jobs.The packers work at the end of the assembly line packing the assembled productsin cartons, and placing the cartons on pallets.A packer is expected to be able tocount to at least the number 88, and to distinguish at least 25 to 30 shades. Floor-boys, factory workers, and porters move goods and supplies to and from the assemblylines, and throughout the factory.A worker referred to Nestle Le Mur by the hiring hall is asked to fill out anapplication.He is required to indicate on the application his name, address, sex,social security number, date of birth, citizenship, marital status, schooling, physicaldefects, prior job experience, and criminal background, if any. Some of this informa-tion is furnished by placing a "Yes," or "No," a check r v") or an "X" in applicableboxes following the words identifying the question.An example is Male [ ],Female [ ]. Certain information, however, has to be written in by the applicant.This would include name, address, social security number, and date of birth, andpossibly physical defects and prior job experienceIf the applicant is not able tofill out the form because he is unable to read or write, he is not hired. The meaningof a question will be explained to an applicant who does not understand it.Theneed for the explanation does not handicap the applicant.The referred applicantishired if he is able to complete the application form except where the interviewhe has with a representative of the personnel office reveals characteristics or limita-tionswhich would make it difficult for him to become a member of the employeegroup. If the applicant can fill out the application, Nestle Le Mur assumes he canread, write, and distinguish colors sufficiently to hold a job even as a packer.3None of the 219 workers hired through the hiring hall referral procedure duringthe backpay period were employed by Nestle Le Mur at the time the hearing wasresumed on May 11, 1964.Most of them were laid off after a short period ofemployment, well below the 30-day probationary periodThe layoff was due insome instances to lack of ability to do the required work, but largely because theworkers requested were needed only for a limited number of days to get out specificproduction orders.When the need for additional workers again arose, they weresecured through the hiring hall referral procedure.Records of the hiring hall disclose that 24 of 27 requests for referrals to fillpackers' jobs in 1961 included the requirement that they be able to read and write.Only three requests for factory workers in 1961 included the requirements ofreading andwriting .42.Miradel (Theon) CompanyIt is undisputed that Theon Company. a manufacturer of cosmetics, hired employ-ees during the backpay period through the hiring hall of the Union.Theon had acollective-bargaining contract with the Union, which provided for the hiring ofemployees through the hiring hall.The Miradel Company subsequently purchasedthe assets of Theon, and retained Albert A. Flaster, who had been its president, asa consultant.Flaster testified for Respondent on May 11, 1964, in response to asubpoena duces tecum.Flaster did not have with him the personnel records showing employees Theonhired during the backpay period although he appeared on behalf of the MiradelCompany in response to the subpena.He testified that Theon's records had been3I do not give weight to General Counsel's questions and answer on cross-examinationintended to give the inference that an extended interview at the employer's plant is giveneach general factory referralThis flies in the face of the reality that the hiring hallis part of the hiring procedure,and any extensive screening at the employer's plant wouldduplicate work of the hiring hall and with attendant unnecessary overhead costNordo I draw any inference that a number of workers are referred for one jobThere isonly one referral absent unsuitableness of the worker referred and notice of the unsuitable-ness given to the hiring hall.While an interviewer at the plant has his eye open for areferralwith potential for promotion,he accepts the referrals for the generalfactoryworker jobs when they fill out the applications satisfactorily,absent disclosure of theunsuitableness previously mentioned.4 Evanoff, the hiring hall director,testified that unless the request from the employerincluded the reading and writing requirement,itwould not be attached to the descriptionof the jobcalled out or posted.He testified,however, that where the dispatchers werefamiliar with the requiremnts of employers for the classifications of workers,they wouldaim to meet them in the course of selecting and dispatching. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.221put aside in storage for tax purposes, that Theon had furnished to Miradel any recordspertaining to labor it required, and that he was not familiar with any Theon recordsMiradel may have taken from the place where they were stored.He respondedto the subpena since he was the only one in Miradel's office when it was served, andhe had been Theon's presidentMr. Flaster was then questioned with respect toTheon's relationship with the Union hiring hall during the backpay period.Itwas Flaster's recollection that 75 to 100 maintenance and production workerswere hired by Theon through the hiring hall during the backpay period. There weretimes when the hiring hall did not have workers registered who could be dispatchedin response to Theon's requests.Theon would request five workers when they neededonly two. It would try out the first two dispatched to find if they could do theparticular jobs well. If they could, there was no need for the other three.On theother hand, if one or both of the first two arrivals could not qualify, a replacementor replacements from the remaining three were given work until Theon had twosatisfactory workers.Flaster recalled that between 75 and 80 factory workers were employed duringthe backpay period.Of those employed 10 to 15 were male and the remainder weicfemale.aOne male employee was a porter and another was an assistant to the mixer.Four worked in the shipping department, and approximately six worked as generalfactory employees.These six moved supplies and other materials about the plantas needed, and did routine assembly work.Those working in the shipping department had to be able to read and write andcount to avoid making mistakes when filling out orders.General assembly workconsisted of the assembling of component parts for a complete unit to be packaged,and the packaging of the unit. In the case of liquids and powders, there would bethe bottle, a cap, and other matter to go in the package. There were other compo-nents that made up clips and cards and other products produced and sold.Routineassembly work consisted of routine assignments such as gold stamping, cementingwashers together to make heads for mechanical pencils, and putting together plasticand metal parts of other Theon products. The work of operating the filling machineswas done by female workers. Servicing the assembly line for all operations waspart of the duties of the male general factory worker charged with moving suppliesand materials.Flaster recalled that Theon endeavored to obtain a good type of employee, prefer-ably one who understood English and could read and write and count, a littleTheonhad difficulty in meeting its preference as most of its employees were Spanish.There were many jobs open to workers who could not read or write. On manyoccasions, Theon hired a worker who could not read or write. If he showed abilityand a desire to woik he was given an opportunity to show he could do the work.A worker almost "moronic" but "nice and clean" who was good at a particular job,would be kept on it.Flaster also recalled that a general assembly worker who placed a pencil on acard would ordinarily be able to do this work "blind" as the boxes came throughin the color of the pencil.However, on occasions cards for one color were inthe boxes of another color.The worker had to be able to read the description ofthe color both on the card and on the pencil to be sure they matched.He had toknow, for example, that he was placing a pencil, marked black on a card markedblack.Records of the hiring hall disclose that male general factory workers dispatchedby it and hired by Theon in 1961 were one in February, eight in May, two in June,and one in July.They were paid $48 per week. In May, June, October, andNovember, porters were dispatched and hired.They were one each in May, June,and October at $48 per week, four at $50 per week in October, and one at $50 perweek in November.A packer was dispatched and hired at $50 in June. The gen-eral factory workers dispatched in May were in response to a request for workerswho could read and write.3.Helen NeuschaeferHelen Neuschaefer normally employs 70 to 100 factory workers, most of whomare women. The women are employed on the assembly lines and in the shippingdepartment.This Company had a collective-bargaining contract with the Unionduring the backpay period, which ran from February 23, 1960, to November 21, 1961,and hired all its factory workers through the union hiring hall in accordance withthe contract.G It appears that of the 75 to 100 workers hired through the hiring hall, 15 to 20 maleworkers, and 60 to 80 female workers, were dispatched and hired at least temporarily. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the period from February 23 to December 31, 1960, the Company hired 44male factory workers, and during the period from January 1 to November 21, 1961,ithired 17 male factory workers.The first hire in 1960 was in May. In 1961there were three in March, one in April, two in June, four in July, five in August,and two in September.The evidence does not show the number of workers byclassification.Helen Neuschaefer classifies factory workers as general factory,assembly, shipping, and maintenance workers.However, the evidence does showthat there are normally 23 male factory workers employed-12 are general factoryworkers, 4 are assembly workers, 3 are in the shipping department, and 4 are mainte-nance workers.During the peak season, which normally runs from May to October,the general factory workers are doubled, and the assembly and shipping workersare each increasedby three.Thereisno increase in the number of maintenanceworkers.It can be estimated on the above figures that the 44 hires in 1960 approximated30 general factory, 7 assembly, and 7 shipping room workers, and the 17 hires in1961 approximated 11 general factory, 3 assembly, and 3 shipping room workers.The wages of those hired approximated $55 per week except in the case of two jobsin 1960 (one in October and one in November) which paid $64 and $70, respectively,and four jobs in 1961 (one each in March, June, July, and September) which paid$62.General factory workers did all manual labor work such as bringing materialsinto the assembly rooms (like bottles, caps, and labels), and after the assembly linework was completed, bringing the finished products away from the lines to the nextoperation.They loaded and unloaded trucks.As part of work of servicing theassembly lines, they would fetch boxes of labels.Helen Neuschaefer had no reading or writing requirements for male workers withthe exception of the few who worked on the assembly line In the shipping depart-ment, the women filled the orders and put the labels on the packages or cartons.The male workers only packed the packages.The Company had products with 50to 70 shades.The workers who obtained supplies for the assembly line were expectedto be able to comply with requests for materials of a certain shade of color byrecognizing its identification on the carton. If he was requested to bring a cartonof brown labels to an assembly line, he had to go to the storage area and find thecarton of labels with the word "brown" printed or written on it.They would alsohave to be able to count to 60 or 70, in order to be able to fetch to the line thequantity of supplies requested.Hiring hall records disclose that of 16 requests for factory workers by HelenNeuschaefer in 1961. 6 had the reading and writing requirement attached.Theywere for two general factory and one porter in January, a packer in June, and twogeneral factory in August.The 10 requests which were silent in regard to readingand writing were for 2 general factory in January, a porter in February, 3 generalfactory in March, 2 general factory in July, and 2 in September.4.Paris CosmeticsParis Cosmetics, Inc c a manufacturer of cosmetics, had collective-bargaining con-tractswith the Union from May 1960 to November 21, 1961, and hired workersthrough the Union's hiring hall during that period.Paris hired 6 workers in thismanner during the 1960 period, and 17 in the 1961 period. The weekly wage was$50 for the 1960 hires and $54 except in a few instances for those hired in 1961.Five of the hires in 1961 were engaged at $50 per week, and one was paid $42 fora week's work.None of these employees had any seniority at the times they weredispatched and hired.The workers hired through the hiring hall operated the feeder machines, assemblyline conveyers, packed merchandise at the end of the conveyer, stacked finishedgoods on a pallet or skid, loaded and unloaded trucks, cleaned up, and did any otherwork of a related nature necessary to the normal transaction of business.Theworker dispatched from the hiring hall was required to complete an application form.He was required to furnish his name, address, social security number, education,experience, marital status, dependents, previous employment, and reason for leaving9 Spitalney,Respondent'switness, admitted in response to Respondent's counsel's ques-tioning that he refused to talk to an attorney for the Respondent prior to the hearing,saying he would see him at the hearing, but did permit an attorney for the General Coun-sel to interview him priortothe hearing,and signed a statement for himSpitalneywas a credible witnessHis testimony stands unrebutted. I have credited both hisdemeanor and other testimonyIf his credibility were in issue,Iwould weigh the differ-ence in treatment accorded counsel for Respondent and counsel for General Counsel. Inthis context,however,it is not material, and I gave it no weight I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.223his previous employment.Generally, to be hired the worker had to be able to fillout the application.However, exceptions were made when a dispatched workerappeared to have the potential of a good worker by his experience, appearance orsome other factor that appealed to the interviewer, in spite of his difficulty in com-pleting the application form.There were no specific requirements for reading andwriting.He was hired or not hired on the basis of his ability to fill out the form,with the exception stated above.A worker who stacked finished goods on a skid or pallet at the end of the con-veyor line had to be able to make a mark on a sheet of paper for each unit he stacked(whether it was pieces, cartons, or skids or pallets), and to count the number ofmarks he made on the paper. This means he had to be able to count sufficiently tobe able to do this work. These totals were used by the Company to determine thenumber of pieces produced in a particular production line in connection with itscost analysis.A worker who stacked cartons had to be able to count in order tokeep track of them.There were jobs that called for moving and lifting only.Reading, writing, and counting were not necessary for those jobs.The Company is a contract manufacturer, and in its contract work colors andshades of colors may or may not be involved.Where there were colors and shadesof colors involved, the worker who went to the stockroom for labels had to be ableto read to obtain the boxes of labels he was sent to obtain.On occasion he mayhave had to read "the name of the product, the name of the manufacturer, fragrance,color or shade, size occassionally." If he had to place a label on a carton he wasshown by the foreman or forelady what label to apply.Any repetition of this sameunit of work was done independently by the worker.Assembly line workers workedon one product at a time and on one shade at a time5.RevlonThere were a considerable number of production and maintenance workers hiredby Revlon during the backpay period.Revlon has plants in Edison and Passaic,New Jersey, which manufactures cosmetics, and a plant in Irvington, New Jersey,that makes cutlery products which, like cosmetics, contribute to a woman's appear-ance.They are scissors, nail clippers, and files. It has another plant at NorthBergen, New Jersey, which manufactures clothing; a subsidiary, Komack Manu-facturing Company, Brooklyn, New York, which manufactures Esquire shoe polish,a research laboratory in New York City; a distribution center in Los Angeles, andgeneral offices at 666 Fifth Avenue, New York City.Revlon has contracts with the Union for some of its operations. It is clear fromthe evidence of record that it does not employ through the Union hiring hall workersfor its cosmetic plants at Edison and Passaic, New Jersey, and the record is silent astowhether it hires through the hiring hall workers for any other of its operationsIn these circumstances, I rejected an exhibit showing the number of porters thatwere hired by the Edison plant during the backpay period, and the dates of hire.This and evidence that may be in the record regarding workers hired for its otheroperations is not material or relevant to the remand hearing, since it was limitedto employment through the facilities of the Union's hiring hall. I have, therefore,given this evidence no weight in reaching my Supplemental Decision and Recom-mended Order.6. James JohnsonDiscriminatee Johnson was born in New York City but spent his boyhood inAbbeville, South Carolina, where his father was a tenant farmer.7He attended fourgrades of Gillmore grammar school in Abbeville between the ages of 5 and 16.Hewas absent from school on many occasions when it was in session.He helped hisfather with the farm when he was absent. Johnson learned to read, write, and countduring the 11 years, or parts thereof, that he spent in grammar school.When 16, approaching 17, he volunteered twice for duty in the U S. Army,he was turned down the first time, but was accepted the second time.He served 27Witnesses who gave testimony for Respondent in the backpay proceedings regardingJohnson's capacity to read and write were Hamilton Posner owner and official of Respond-ent ;Morris L. Doswell, organizer for the Union, the Charging Party, who representedthe Union in the organizational activity, including the picketing from September 1959 toFebruary 24, 1960 ; Johnson himself, and Evanoff, the hiring hall director during thebackpay period.Posner testified Johnson was illiterate; Doswell, who had been closelyassociated with Johnson in the picketing activity, and said he knew him well, testified hewas deficient in reading and writing; Johnson testified he did not read or write well, andEvanoff testified that Doswell told him that Johnson was illiterate 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears.He testified he was discharged after 2 yearsbecause hehad a low IQ.Whenhe first volunteered, which was at the recruiting office in Abbeville, he filled out aform for therecruitingsergeant.He wrote in his name and address. The remainderof the formwas a questionnairewith a box to be filled in after each statement.Heplaced an X in the box following the applicable statement.One stated "male,"another stated "female."He marked male.8 One other was "married" or "single."He markedsingle.In the space alloted for a statement of what he was doing atthe time, he wrote he was going to school.He checked or placed a circle aroundthe number "4" to show he attended four grades of grammar school. Johnson tooka literacy test the first time at Fort Jackson, Columbia, South Carolina.He wentthere in an Army bus from Abbeville with about 40 others. Johnson was handeda paper which included problems in arithmetic such as dividing and subtractingHe failed this test. Johnson recalled that the second time he volunteered at Abbe-ville,he answeredquestionsasked by therecruiting sergeant.He did not recallwriting anything down.The sergeant took him and three othersin a passengerautomobile to the Army location at Atlanta.He passed the literacy test he tookthere.Johnson testified that when he was employed by Posner he knew at least 10 colors.He said further he had knowledge of the colors he was required to know inconnec-tion with taking jars off the assembly line after they were automatically filled andcapped, placing them in cartons, sealing the cartons, and placing the cartons onskids or pallets. Johnson answered "Yes" to Respondent's counsel's question whetherhe knew a Posner color by the name of "bergamot." It is the color of an orangewhich is shaped like a pear. Johnson also testified that during the first period heworked for Pur-All, which was from March 1, 1960, until he was laid off onNovember 24, 1960, for lack of work, he had knowledge of 30 to 40 colors andshadesin connectionwith his job of filling cans with paintHe knew the commonlyknown colors when he was in grammar school.9He testified that while workingat Pur-All he tried to help himself and learn something.'° Johnson disclosed he8 Johnson took occasion at the hearing on February 10, 1965, to indicate he was offendedat the remarks and questioning of counsel for both General Counsel and Respondent, atthe hearing in the spring of 1963 and the remand in the spring of 1964.that suggestedhe did not understand an inquiry as to whether he was male or femaleHe did not havethis problem.The evidence shows he understood such an inquiry whenever made, andanswered readily and correctly by checking the box after "male "At the outset of thebackpay hearing, counsel for Respondent strove to show that Johnson was of low mentalcapacity,such as being unable to understand the inquiry as to whether lie was male orfemale,and thinking the inquiry was whether he did work in connection with the "mail "The purpose was to show that Respondent did not have a job in which to reinstate himGeneral Counsel, at that time, strove to rebut such a position.He defended Johnson bythe objection that the question asked was misleadingAnd it wasLater when theevidence was related to the issue whether Johnson made a reasonable effort to find em-ployment, or engaged in willful idleness, Respondent's counsel strove to show mentalcapacity by Johnson to fill jobs dispatched through the Union's hiring ball, in seemingcontradiction of his prior contention that Johnson was of low mental capacity.Gen-eral Counsel, on the other hand, at this stage of the proceeding, was seemingly engagedin an effort to show Johnson of low mental capacity, such as being unable to understandan inquiry to whether he was male or female,in contradiction of his prior position, tosupport General Counsel's position that Johnson should not be held accountable for fail-ure to appear at the hiring hall more than 1 day a week to apply for general factory jobswhich were available, because of mental incapacity to hold the general factory fobs calledout or posted.The strategy of counsel left the record with only limited evidence ofJohnson's capacity to hold the jobs that were available through the hiring hall.Forthis reason, the record was reopened on February 10, 1965.0 The primary colors are the colors in the spectrum.Newton'sseven were red, orange,yellow, green,blue,indigo, and violet.Then there is white which is usually the colorof the light thrown upon an object which reflects equally all rays thrown upon it. Itisusually, viewed by white light.Black is the color of an object which has very littlecapability for reflecting rays.Webster'sNew International Dictionary (1933 Ed ),P. 400.10I find from Johnson's demeanor testimony that his comprehension was good, and thatgenerally, lie understood readily questions counsel and I asked himThe questioning ofJohnson with respect to his knowledge regarding the meaning of an oath and the obligationto tell the truth while under oath arose not from Johnson's testimony, but rather fionithe efforts of counsel to make him appear a person of low mental capacity Johnson readilyindicated by his answers to my questions that lie was aware of his obligation to tell thetruth under oath. I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.225could read the figures "100," and "1000," and could count slowly.He could add500 and 500, 50 and 50, 54 and 54. He stated, however, that 13 and 13 were 24.11Johnson also testified that he read the sport pages of a newspaper, that he couldrecognize the name of players, having seen then many times.He also testifiedthat when he was laid off by Pur-All on November 24, 1960, he registered at thehiring hall.According to him, he did not receive a copy of the rules of the hiringhall when he registered, or any other document showing industry or overall seniority.He testified, however, that he received a paper saying that he had to register every2 weeks and appear at the hiring hall once a week.Counsel for General Counsel gave Johnson three word-reading tests.One wasidentified as General Counsel's Exhibits No. 2A and 2B, each page being identified;another was identified as General Counsel's Exhibit No 3, and the third was identi-fied as General Counsel's Exhibit No. 4. In the first and third tests, Johnson selecteda word from four words associated with a picture as the word describing the picture,by placing an X in the circle after the word he selected.He quickly marked thetwo tests.In the first test, he correctly selected the words basket, paint, fish, paper, saw,road, meat, foot, radio, women, city, camp, river, dollar, teacher, stairs, desk, chief,speaker, wall, carry, sea, machine, half, dad and card, and incorrectly selected theword early instead of world, turtle instead of cave, danger instead of dance, towelinstead of village, trying instead of hit, swing instead of save, and did not select aword for the picture of a lake, a bucket "filled" with sand, and a boy running"behind" other boys.His exact score in this quick test was 26 out of 35. I findthat in each of the instances where there was an incorrect selection or no selection,the error could have been due to Johnson's misunderstanding or lack of under-standing of the picture rather than inability to read the words associated with thepictures, or lack of knowledge of the meaning of the words.In test three, Johnson correctly selected the words chief, sharp, cut, engine, burn,net, soft, soap, meet, follow, and fingers.He incorrectly selected the word fiveinstead of hide for the picture of a little girl of five hiding behind a chair; into insteadof find for the picture of a little girl about to find two companions who had gone intoa closet to hide; the word try instead of the word lady for a lady walking; the wordtent instead of the word last for a picture of six youngsters and another in the dis-tance.He made no selection from the words against, lie, blanket, and lake for apicture of a "lake," or from the words agree, path, pleasant, and coffee for a pictureof a "path." I find, however, that Johnson's incorrect selections, or failure to makea selection, could have been due to a misunderstanding or lack of understanding ofthe pictures, rather than inability to read the words associated with each of thesepictures.In any event, his exact score was 11 out of 17.In the second test, Johnson readily recognized and read the words, am, big, run,dog, up, to, me, it, good, look, all, cake, how, from, into, that, wanted, milk,another, cry, gate, snow, next, bunny, running, clang, fruit, music, cannot, addition,compound, and grateful.He did not recognize or read the words, story, playing,hopped, thought, well, quick, sound, teach, often, straight, dark, cheek, reason,plain, inch, freeze, moment, knife, president, shovel, whale, blizzard, embrace, groove,introduce,magic, nonsense, permanent, scratch, accomplish, commotion, decorate,essential,marvelous, grateful, population, remarkable, suggestion, and territory.7.Ronald BellAs previously found, Ronald Bell was laid off by Miles Shoe Store about April 7,1960, and wasunemployed from that dateuntilJuly 19, 1960, when he was employedby Glass Laboratories through thehiringhall.12Bell repeated the testimony hepreviously gave regarding his efforts to obtain employment through the hiring hallafter his layoff by Miles Shoe Store and before his employment by Glass Laboratories.11 Johnson, whose comprehension was good, knew from the colloquy of counsel that hehad to appear somewhat slow in thinking in order to collect the maximum amount ofbackpayThe thought occurred to me that Johnson in the course of responding to thistype of question may well have deliberately answered incorrectly to keep the backpayfigure at the highest possible level.13 Bell had 2 years seniority in the cosmetics industry by reason of his 5 years employ-ment by Posner. Since he worked 11/ days for Atlantic Container Corporation he didnot have plant seniority with that company.He lacked the minimum of 4 weeks or30 days employment.He failed to obtain plant seniority at 'Miles Shoe Store by 5 weeksemployment there from March 1, 1960, because of poor work performance.206-446-66-vol. 154-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy findings on this testimony are set out on page 11 of the Supplemental Inter-mediate Report issued August 15, 1963 I particularly noticed Bell's demeanor testi-mony at the reopening on February 10, 1965. I again credit his demeanor testimonyas well as his testimony of his efforts to obtain employment.I also credit his testi-mony that he did not hear any general factory or general helper jobs at or about$65 per week called out, or see any such jobs posted.The jobs offered in evi-dence through hiring hall records and the testimony of officials of Miradel, NestleLe Mur, Helen Neuschaefer,and Paris Cosmetics corroborate Bell's testimony. Ialso credit Bell's testimony that he applied for any jobs he thought he would be ableto fill, regardless of the employer,and lost out to other applicants either because ofinsufficient seniority or lack of experience.8.Analysis and concluding findingsPreliminary to my stating my conclusions of fact and law and recommendationsthat are premised on the foregoing,I feel it appropriate to state some material prin-cipals of law that are binding on me by statute or Board and Court decisions.Backpay proceedings are not newly instituted primary actions,but rather supple-mentary proceedings to compute the amounts which constitute reimbursements asordered and decreed.They are the fulfillment"of the Board's duty to complete ormake final what it properly left undecided in its first order."13The Board's backpayorders are entered and enforced not "to vindicate the private rights of the men" but"to discourage discharges of employees contrary to the Act." 14They are reparationorder[s] designed to vindicate the public policy of the statute." 15A backpay order, therefore,ispart of the remedy to vindicate the public right tohave labor free from the discouragement of membership in a labor organization bythe discharge of employees for engaging in union activity.The formula is roughlythe sum of the earnings the discharged employee would have earned had he notbeen discriminated against, less his earnings during the backpay period,and lessamounts he would have earned had he made a reasonable effort to find employment.isWhile the policy of allowing deductions from gross pay that reflect failure to makereasonable efforts to find employment resembles the mitigation of damages in privatelaw suits, it is not primarily intended to save harmless the violating employer, butto discourage idleness, and encourage production and employment,although, as inthe mitigation of damages,the employer benefits.A draconian application of thepolicy of deductions that reflect lack of effort to find employment could wipe outthe earnings the discriminatee would have earned had he not been discriminatedagainst,with the result that the remedy to vindicate the public right would be anempty one,and there would be no deterrent to a recurrence of the employer'sillegal conduct.On the other hand, the public right would not be vindicated if willfulidleness of the discriminatee were ignored,and, as a result,production and employ-ment were discouraged instead of encouraged.So while the discriminatee mustmake a reasonable effort to minimize his losses,he is not required to make themaximum effort,in order to be eligible to receive backpay.17This is in accord withthe general rule for breach of employment contracts.18The evidence clearly shows that the hiring hall of the Union is not only themedium for the vital communication between employers in the New York City areaseeking workers of the type of Johnson and these unemployed workers, but is alsothe first stage of the hiring process by which employers hire workers who use thefacilitiesof the hiring hall.The evidence also shows that approximately 1,500employers have bargaining contracts with the Union, and that many of them bycontract and otherwise obtain workers through the Union'shiring hall facilities.1JN L.R B. v.C C C Associates,Inc,306 F 2d 534, 540 (C.A. 2)14Waterman Steamship Corporation v. N L R B.,119 F. 2d 760,762, 763 (C.A. 5).15MacKenzie Coach Lines,Trustee in Bankruptcy of Nathansen v N.L R B ,344 U S25,27; N.L.R.B.vDeena Artware,Inc,361 U S.398, 412, footnote 3. (Frankfurter,J., concurring opinion).16Mastro Plastics Corporation,et al,136 NLRB 1342;Brown &Root,Inc, etc132NLRB 486,enfd 311 F 2d 447;N L R B.v.Deena Artware,Inc.,361 U.S 398,411-412(Frankfurter,J.,concurring opinion),Waterman Steamship Corporation v N L R B ,119F. 2d 760,762, 763(C A. 5) ;Phelps Dodge Corp.v.N L.R B.,313 U S 177,197-200.17 SeeW. CNabors d/b/a W.C.NaborsCompany,134 NLRB 1078,enfd. as modified323 F 2d 686 (C.A. 5) cert denied 376 U S 91115 SeeEmery v. Steckel,126 Pa. 171, 17 AtI.601, 602(Pa Sup.Ct.) ;McCormick Dam-ages§159 (Hornbook ed , 1935);1 Sedgwick,Damages§206(9th ed., 1912). I.POSNER, INC., POSNER DISTRIBUTING CORP., ETC.227The evidence further shows that during the backpay period Theon, Nestle Le Mur,Helen Neuschaefer, and Paris Cosmetics hired many general factory workers andporters through the hiring hall. I believe the evidence of the use of the hiring hallby these manufacturers, and Pur-All and Atlantic Container, justifies an inference,which I hereby make, that similar use of the hall was made by other manufacturers,including additional cosmetic manufacturers, as well as employers at wholesale andretail levels having collective-bargaining contracts with the Union.I further find on consideration of the evidence of the use of the hiring hall byTheon, Nestle Le Mur, Helen Neuschaefer, and Paris Cosmetics, and Johnson's testi-mony, including his demeanor testimony, that Johnson was qualified to hold manyof the jobs for which workers were hired through the hiring hall by these companies,including the jobs having simple reading and writing requirements, and the require-ment of capacity to recognize colors and shades of colors that have been underscrutiny here. Johnson attended school for 11 years, even if only in four grades.Hecan read and write.His comprehension is good.He has the ability to improve him-self to meet the challenge and requirements of a job.After Johnson's employmentwith Pur-All, he could recognize 30 to 40 colors and shades of colors.These aremore colors and shades than average persons of higher education than Johnson canrecognize and identify.As he stated on the witness stand, he increased his knowledgeof colors on the job. If the opportunity were afforded Johnson to acquaint himselfwith 88 colors or shades required by a job, he would acquire that knowledge withoutdifficultyAs it is, with his knowledge of 30 to 40 colors or shades of colors, he verylikely has more knowledge of colors and shades than the average worker hiredthrough the hiring hall.From my observation of Johnson, he could adapt himselfto many general factory jobs including those with simple reading and writing require-ments with the minimum of prejob or on-the-job training.While the jobs of the type that Johnson could fill were available through the hiringhall from Monday through Friday of each week, a reasonable effort would be madeby a person like Johnson to find employment, in the context of this case, if he wentto the hiring hall, and made an effort to be dispatched to a job, at least 3 days a week.This finding is made with recognition of Johnson's weekly visit on Thursday to theState unemployment office. It was to pick up his weekly relief check, and, by request,occasionally to check with the dispatching branch of that office.He could completethis visit by 9.30 a.m. I consider this finding to be in accordance with the evidenceof the remedy to vindicate a public right by providing a deterrent to future employerviolation, but at the same time encouraging production and employment rather thanwillful idleness.19It is recognized by the Board and the courts that a remedy toeffectuate the purposes of the Act cannot be fashioned with preciseness or by adher-ence to strict formula 20The Board, however, has broad discretion to fashion aremedy to effectuate the purposes of the Act.21On the foregoing findings, I conclude that there should be a reduction in theamount of net backpay I recommended for Johnson in my Supplemental Reportissued August 15, 1963.This reduction should represent estimated earnings he wouldhave made had he gone to the hiring hall and applied for work an additional 2 days aweek during the last 5 weeks of the fourth quarter in 1960, starting with November 28,1960, following his layoff on November 24, 1960, by Pur-All, 2 days of each ofthe 13 weeks in the first quarter of 1961, 2 days of each of the weeks of June 1961, inthe second quarter of 1961; and 2 days of each of the weeks of July and August inthe third quarter of 1961.He was rehired by Pur-All on September 5, 1961.Nodeduction is made for the period from April 3, 1961, to June 3, 1961, as I had madea deduction for this period in my Supplemental Report of August 15, 1963. See page17 of my August 15 report.The amounts deducted were determined by multiplying the number of hours ofthe 2 days of each week of each quarter for which a deduction was made by thehourly rate for the particular quarter, as found on page 16 of Appendix D-1 of thespecification.The additional deductions by quarters are as follows:1960-4thQuarter-------------------------------------------$103. 651961-1stQuarter-------------------------------------------283.932dQuarter-------------------------------------------87.853dQuarter-------------------------------------------206.91680. 34See cases cited footnote 16.N.L R.B. v. Brown & Root, Inc., et at.,311 F. 2d 447 (C.A. 8).z'Phelps Dodge Corp. v. N.L.R B.,313 U.S. 177,194;Regal Knitwear Company V.N.L R B.,324 US. 9, 13; andN.L.R B. v. Seven-Up Bottling Company of Miami, Inc.,344U.S. 344, 346-347. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe revised recommendation of backpay by quarters and by total for Johnson is:1960-1stQuarter-------------------------------------------$30.982dQuarter-------------------------------------------0.003dQuarter-------------------------------------------0.004th Quarter-------------------------------------------76.431961-1stQuarter-------------------------------------------425.892dQuarter-------------------------------------------75.763dQuarter-------------------------------------------333.734th Quarter-------------------------------------------0.00942. 79I have reviewed the evidence of Ronald Bell's efforts to obtain employment duringthe backpay period, including the testimony he gave on February 10, 1965, as well asthe evidence dealing with jobs available in the plants of Theon, Miradel, NestleLeMur, and Helen Neuschaefer, and I am satisfied that he is entitled to the backpayrecommended on page218 of mySupplementalReport of August 15, 1963. I amalso satisfied from a review of all the evidence that discriminatees Robert Bell,Freddie Allen, and Gerald Mussenden are also entitled to the backpay I recommendedfor them on page 218 of my August 15, 1963, Supplemental Report.RECOMMENDED ORDERUpon all of the foregoing findings, I find and conclude that discriminatees RonaldBell, Robert Bell, Freddie Allen, James Johnson, and Gerald Mussenden are entitledto backpaypayments in the amounts listed below:Ronald Bell------------------------------------------- $1,766.80Robert Bell-------------------------------------------356.78FreddieAllen-----------------------------------------807.49James Johnson----------------------------------------942.79GeraldMussenden-------------------------------------45.55223,919.41I recommend that the Board adopt the foregoing findings and conclusions, andorder Respondent to pay to the discriminatees the amounts recommended.22 Since it is Respondent'swrongdoing,which, under the circumstances,has made it"impossible to do more than approximate the conditions which would have prevailed"(F.W. Woolworth Company v. N.L.R.B.,121 F. 2d 658, 663 (C.A. 2) ), Respondent cannotcomplain because the amount of backpay cannot be measured with precision. It is itswrongdoing that has given rise to the involved state of facts in this proceeding. SeeStory Parchment Co. v. Patterson Parchment PaperCo.,282 U.S. 555,563;N.L.R.B. v.Kartarik,Inc.,227 F. 2d 190, 129-193 (C.A. 8),andEagle-Picher-lining and SmeltingCompany v. N.L.R.B.,119 F. 2d 903, 914 (C.A. 8).The Rose CompanyandInternational Union, United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO.Cases Nos. 30-CA-19 (formerly 13-CA-5728) and30-CA-41 (formerly 13-CA-6234).August 4, 1965DECISION AND ORDEROn April 28, 1965, Trial Examiner Stanley N. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-154 NLRB No. 19.